                                                                                                       REDACTED VERSIONDocument
                                                                                                                       OF DOCUMENT(S)                                                                                                                                                       PLAINTIFF
                                                                                                Case
                                                                                                Case4:20-cv-05640-YGR
                                                                                                     4:20-cv-05640-YGR Document  678-1 SOUGHT
                                                                                                                                660-16  Filed  TO BE SEALED
                                                                                                                                        Filed05/15/21
                                                                                                                                              05/14/21 Page
                                                                                                                                                        Page11of
                                                                                                                                                              of22
                                                                                                                                                                 22                                                                                                                    U.S. District Court - NDCAL
                                                                                                                                                                                                                                                                                 4:20-cv-05640-YGR-TSH
                                                                                                                                                                                                                                                                                      Epic Gamas, Inc. v. Appia Inc.
 From:               Joe Babcock                                                                                                                                                                                                                                                 Ex.No. _ PX-2456
                                                                                                                                                                                                                                                                                          _ _ _ _ __
                                                                                                                                                                                                                                                                                 Date Entered _ _ _ _ __
 Sent:               Thu, 13 Feb 2020 20:37:18 +0000 (UTC)
                                                                                                                                                                                                                                                                                 By
 To:                 Tim Sweeney                                                 ; David Wallerstein                            ; Ben Feder                                    Mark Rein                                          ; Jay Wilbur

 Cc:          Randy Gelber
 Subject:     Epic Games - 4Q 19 Business Report
 Attachments: Epic Games - 4Ql9 Business Report.pdf;Epic Games - 4Ql9 Business Report - Redacted.pdf


 Epic Board,



  Epic generated $998 million of gross revenue in 4Q19 to reach $4.22 billion in 2019. Forlnite welcomed 11 million new players in December 2019, the highest monthly performance since December 2018 when 14 million new players joined the Forlnite ecosystem. Forlnite finished
  the year with 68 million MAUs in December 2019 and maintained that player base in January 2020. The Epic Game Store finished 2019 with 30 million life-to-date PC accounts (ex-Forlnite) and $233 million in gross revenue. We see 2020 as a year of investment across all core
  businesses and are taking the necessary steps to return Forlnite to growth mode towards the end of the year.
  Highlights:

           • Total gross revenue in 4Q19 was $998 million, down 40% YoY. Total gross revenue in 2019 was $4.22 billion, down 25% YoY.
           • Game revenue in 4Q19 was $849 million, 85% of total gross revenue. Game revenue in 2019 was $3.81 billion, representing 90% of revenue.


                 •     Forlnite generated $805 million in revenue during the quarter -                                                                                                                                     . Full year Forlnite revenue in 2019 was $3. 71 billion.

                 •     Rocket League generated $41 million in gross revenue during the fourth quarter with $20 million in December alongside the launch of the Item Shop.

           • Engine revenue in 4Q19 was $36 million. Engine revenue for 2019 was $97 million.


                 •     Engine License & Royalty revenue in 4Q19 was $31 million, 85% of total Engine revenue. Royalty payments accounted for $8 million (27%),


                 •     Engine Enterprise contributed $3 million in 4Q19,                                               Total 2019 enterprise revenue was $10 million.

                 •     Engine Marketplace recorded revenue of $2 million in 4Q19. Total Engine Marketplace revenue in 2019 was $8 million.

           • Epic Game Store generated $76 million in 4Q19. The Epic Games Store ended December with 8 million MAUs. For the full 2019 year, Epic Game Store achieved $233 million in gross sales. More than 60 exclusive PC titles launched on the platform by the end of 2019 and
           the current portfolio has recouped 35% of $579 million in cumulative minimum guarantees, up from 21 % six months ago.                                                                                                                     The Epic Game Store signed
           agreements in 4Q19 for 11 upcoming exclusive titles with $34 million in MGs, bringing the cumulative MG total to $1.12 billion for more than 100 titles (approximately half of that has already been paid out).
           • EBITDAB in 4Q19 was $198 million. Full year 2019 EBITDAB was $1.26 billion. Gross margin for the quarter was 37%, behind 43% for the full year primarily driven by Epic Game Store costs and higher levels of UA spend around the holiday season. Operating expenses were
           $170 million for the quarter, while 2019 operating expenses were $576 million. EBITDA in 4Q19 was $101 million, reflecting $96 million in bonus-related compensation (-$20 million was M&A related). Full year 2019 EBITDA was $732 million.
           • Cash balance was $2.4 billion as of December 31st. Accounts Receivable at quarter end was $413 million. Approximately 98% of cash is in US dollars with 63% held by Epic Games, Inc.




 2020 Outlook
       •    Fortnite - Our key focus in 2020 is to return Forlnite to growth mode and evolve Battle Royale by offering new playing experiences. The release of Chapter 2 and new features such as skill-based match-making, bots, and split-screen have enabled us to re-engage
       lapsed players and retain existing players, highlighted by our success in maintaining 68 million MAUs in January 2020 (equal to December 2019). We expect to do more brand integrations over the course of 2020 and evolve the game across multiple areas: new physics
       system; enhanced UI and storefront; an immersive, emergent, shared world; gameplay that feels real and maps to the physical world; a progression system; questing; PvE interactions, and an MMO-lite experience for the holidays.

       •     Project Valkyrie - In 2020, we are also focused on building out a suite of UE development tools within Forlnite to enable creators to generate new content. We expect Valkyrie to grow Forlnite Creative significantly from the 46 million MAUs at the end of 2019 and
       drive the next leg of growth for the platform.
                                                                                                                                                                                                                                          rd
       •     Epic Game Store - We plan to continue investing in the Epic Games Store in 2020 with fewer, bigger, better titles to minimize MG risk, along with shipping critical player and developer store features, and building out a 3 -party publishing arm with 50/50 economics
       after we recoup full development and marketing expenses.

       •       Engine - Our priority in 2020 is to gain adoption in Enterprise and capture fair value with game licensing and royalties. We see the upcoming release of Unreal Engine 5 (to be announced at GDC 2020 in March) in 2021 as a major catalyst for the business.

       •    We expect consolidated gross revenue to decline 9% to $3.85 billion in 2020 - Games: $3.29 billion, Engine: $100 million, Epic Game Store: $401 million, and Merchandise & other: $60 million. We now expect EBITDA for 2020 to be $650 million, down 11 % YoY,
       primarily reflecting a larger employee base.

       •   Our Esports strategy continues to evolve. We will not host a World Cup event in 2020. In addition to competitive payouts, we plan to drive influencer-led event opportunities, international regional events, and scholastic programs to appeal to a wider audience. We
       expect Esports cost to be $85 million in 2020, down from $214 million in 2019.

                                                                                                                                                                                                                                                                                               PX-2456.1


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                                                                                                                                                    EPIC 0203034 7
                                                                                           Case   REDACTED VERSIONDocument
                                                                                           Case4:20-cv-05640-YGR
                                                                                                4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                                                                  Document  678-1 SOUGHT
                                                                                                                           660-16  Filed  TO BE SEALED
                                                                                                                                   Filed05/15/21
                                                                                                                                         05/14/21 Page
                                                                                                                                                   Page22of
                                                                                                                                                         of22
                                                                                                                                                            22
    While we continue to scale out our businesses, our hiring plans reflect a moderation in hiring and we expect an increase of 300 employees this year to reach 2,232 globally by the end of 2020.




                                                                                                                                                                                                           PX-2456.2


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                                                                             EPIC 02030348
                                            Case   REDACTED VERSIONDocument
                                            Case4:20-cv-05640-YGR
                                                 4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                   Document  678-1 SOUGHT
                                                                            660-16  Filed  TO BE SEALED
                                                                                    Filed05/15/21
                                                                                          05/14/21 Page
                                                                                                    Page33of
                                                                                                          of22
                                                                                                             22




                                                          0



                                                                                i, ', .i', , .i', , .i', , _




                                                    Ill
                                                    m:    .· '•.· '•.· '•.· '




                                                                                                                              ,:•;   ,·,




                                             R.e!e~~$ <E;,j Titl<E;$ MG
                                             Pipeline Tlti<E;$ MG




                                             Ek<;iif,f) il'18} MG                                              Et::.l:in<:e
                                             MG fJi9n<E;r.;•

                                                                                                                                                PX-2456.3


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                  EPIC 02030349
                                                                                                                                                                                                                                                                                                       Case   REDACTED VERSIONDocument
                                                                                                                                                                                                                                                                                                       Case4:20-cv-05640-YGR
                                                                                                                                                                                                                                                                                                            4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                                                                                                                                                                                                                                                                              Document  678-1 SOUGHT
                                                                                                                                                                                                                                                                                                                                       660-16  Filed  TO BE SEALED
                                                                                                                                                                                                                                                                                                                                               Filed05/15/21
                                                                                                                                                                                                                                                                                                                                                     05/14/21 Page
                                                                                                                                                                                                                                                                                                                                                               Page44of
                                                                                                                                                                                                                                                                                                                                                                     of22
                                                                                                                                                                                                                                                                                                                                                                        22




                                                                                                                                                                                                                   Actuals
                                                                                                                                                                                                               Nov-19A                                                      Dec-19A·                                                                                                                Jan-20F                                                    Feb-20F                                                     Mar-20F•                                                                                                                                                                                           202:0F
        Fo4nit~                                                                                                                                               $.272                                                                                                                                                                                                                                          $181
        Oir1er                                                                                                                                                                                                                    12                                                                                                                                                                                 1Ci
                                                                                                                                                                                                                                                                                                                                                                                                             $191                                                                                                                    $1!H.

        G-J=Tif t~.::e11z,1: & Ro:,; altiei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .;•;,,,
       fnt erprttf.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ❖'.-

  .... UE ;:,_ %: ~t. Mi:,fr e!phK <f ...                                                                                                                                                                                                                                                                                                               ... ? _:·································(~__ _
                                                                                                                                                                  $2{)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  $~7

                                                                                                                                                                                                                                                                                         $.nl                                                                                                                    $Ht                                                                                                                     $J4                                                                                                                        $11.i

                                                                                                                                                                                                                                                                                         $32                                                                                                                        $0


        Pl;;ifor::r, Rt,y t~lti 0-t                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1:$t(l57)
        PrMuttit:rt'Ht;1hn,; C:-ost1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  (!f·(}}
        PkV ff ?tJff.Klit
               S::1c: (Stl~ip(itt-<:i:~~>r~-i*tfH:}
               ():,it'(:       UA, M(l!\~tinQ: IP . de                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    (10}                                                                                                                                                                                   C28.S}
        U,;\                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              04)                                                                                                                                                                                    ({ft:,
        Pil)' merit Pf•:'.h$$109 Ft%                                                                                                                                   {3}
        EG-B.:!t:'1 ;;in:efpl'8,c;~ Ci::J:st.s
  . . . . .f:....~·;·$...J?...:P...ft...$.....( ...~::i;...i1/.,. :J:...
                                                                    : . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .f~_!:i                                                                     ?i . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .f. ....
                                                                                                                                                                                                                      . . :. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .fl. . ...                                                                  ?. . . . . . . . . . . . . . . . . . . . . . . . . . . . .J~
                                                                                                                                                                                                                                                                                                                                                                  !.P...                                                                ?...:.............................................................................................................................................r...
                                                                                                                                                                                                                                                                                                                                                                                                                               . . ...\~...                                                                                                                                                ,~...>1 ...............................................................r...J~-~) ........................... \Z':tt .............................. {$~)



    f>e~)-p;~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          {~;:\:::.St!
    i)tt 'lGt~·,;;tng                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tt}\                                                        00}
    tV@~VM ;_¾\~tirq                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (10}                                                        {18}

    {):)f"iSU!t irt~~                                                                                                                                                  {1}
   L~g::iil &. A, t:t.:'.:>Utkint)
   Tr,1/el & EnliNt,,.iivr!8r~:                                                                                                                                                                                                    {2}
   f." i,1:'.:! ~t i(l $.
                                                                                                                                                                                                                                   {'1}
   Total Operating Exp:en.~                                                                                                                                                                                                                                                                                                                    {$170)                                                         {$57)                                                       !$57)

  lrnITDAB                                                                                                                                                        $93                                                             $5                                                  $100 ·                                                      $198                                                           $16                                                                                                                                                                                                                                          $1,255                                                            $831




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PX-2456.4


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EPIC 02030350
                                                                                    Case   REDACTED VERSIONDocument
                                                                                    Case4:20-cv-05640-YGR
                                                                                         4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                                                           Document  678-1 SOUGHT
                                                                                                                    660-16  Filed  TO BE SEALED
                                                                                                                            Filed05/15/21
                                                                                                                                  05/14/21 Page
                                                                                                                                            Page55of
                                                                                                                                                  of22
                                                                                                                                                     22




                                                                       JQ19:
    Fortnite                                     SUD9                  $782                                                                                 $3,?09
                                                     D         t3.       -43                                                                                   "lGD   25-1;
                                                                                                                                            $1,.'1•!5:

       Grn~w Li( ,)f1M: '~ R!.'..W alti 0:~        $12
       Enl0rrriM:                                    2           '1
  ____ UE. A $'.'.;!,;1 _M:::Jrtq!J;i:K <:t __        1         2           2                   a
                                                                                             $3$                      $21
                                                                                             $16                      $9l

                                                                                             $3~          $7          $11



    Pl Gl:fcn?: ~'.:J/ ;.,l1l '.:!S              {$3.05}
    Pruduc! ic1n:H:n.,ting (;;j,;;ls               um                   {_f,f)';:
    Pl21,,,- er Su ;:;port                         {B)                  {15'::
       sac (Suop,::11-;.:i.cieat:(1[}                       {17}        {"15'::
       C,:;:n3 U/.. Mark<iilng. lP. <t:t(                                                                                                        c.::;
     UA                                                                                                               (th;                     ::1or
                                                                                                                       {8;          (8)
                                                                                                                     {"198)      {·M.5)




  P0(:pii:,                                                ,:$(;()':   (!(tl}               f$~l~f\:                 {$$8/
  Odt,:JUtOWl                                      cw        ('./J:     (~-1):                (JS(:                   \¥!\                       \3'.'.:)
  C,.=1:nH,iM :;/Ji'}::e.!Jn,;                     {"12)     (20:       02::                                                      P'l\           1"11}
  IT                                               {1i);                {12}                                                      11'1\          111}
  Ctti-1l~t ~\($                                               {5=       (3=:
  Lf,J?.l & A,:::::rxmtirn                                  {·10:                                                                                              {30}
  R&,i't! & EntertJinrn,;irt                                   i4_,:                                                                                           (1H}
  Far.Ultif!S                                                                                                                                                         (22)
  Other                                                                                                                                                               ;'l8i




                                                                                                        8-!%




                                                                                                                                                                                   PX-2456.5


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                                                     EPIC 02030351
                                                        Case   REDACTED VERSIONDocument
                                                        Case4:20-cv-05640-YGR
                                                             4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                               Document  678-1 SOUGHT
                                                                                        660-16  Filed  TO BE SEALED
                                                                                                Filed05/15/21
                                                                                                      05/14/21 Page
                                                                                                                Page66of
                                                                                                                      of22
                                                                                                                         22




                                                      3 Nbnths         3Months           12 Months      12 rvt,nths
                                                       ended             ended!            ended          ended
                                                     1.Zf:31.12018     1:U31!201$        12J:n:201a.    12J31 l2tl 19


  C,iJishfiows from opetilting aethmtes

  Hetlncnme
                                                                 5                                 20              43


                                                                                                                 g.75




        Net casll (used In) investing actr.,1t.ies              (40)          (80)




                                                           (1




                                                                                  :3-4




                                                                                                                                   PX-2456.6


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                     EPIC 02030352
                                                           Case   REDACTED VERSIONDocument
                                                           Case4:20-cv-05640-YGR
                                                                4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                                  Document  678-1 SOUGHT
                                                                                           660-16  Filed  TO BE SEALED
                                                                                                   Filed05/15/21
                                                                                                         05/14/21 Page
                                                                                                                   Page77of
                                                                                                                         of22
                                                                                                                            22




                                          12131/20113     3131/2019    6/3012019          91'3012019            12J31f2019
  ASSETS
  Current Assets
    c.aBh and cash {::!(ltihmients                             2.774
    Attounts ret::eivrible                                       490
    lt1cnme taxreceiV:ab!rt                                                                                               4
    Prepaids and other current assets
  Total Current As.sets.
  f,fon"Current As~ets
    Prnpeity onti equipnwmt        net                                          93                                     112
                                                                              780                                      GGG
    lntan9tble assets . . net                                     {}            ~• ~.·
                                                                                 l.. ::                                 29
                                                                                                       :•.:.;
               insurance                                                            3                  ..J

    lnvestrnents                                                                    3
    Defened tar asset
                                                                                    4              10


  lOTAL ASSETS                                                              4. 093
  UABIU'TleS
  Curre-m UabilitiQs
    Accounts payable                                                            72                                       fJ2
    Accn..Jeti expenses                                                         67               142                   li34
    lncorne tax Payable                                                                           47
    c:urrent portion of defened revenue                                                                                H.l7
  Toml Current U.abiUties                         208                         378
  Long Term Lfabi!Hies
    Deferr,..,d revenue, Jr..,ss                                                54                 S:2
    Loan payable, l:::ing-lenn                       4                             4
                                                                                    7
    Otl"ier liclbiHkes
  Total Long Term UabHit:ies                       .24           24
                                                                                    '                                   30
  lOTAL UABtUTIES                                 :2:32                       443                5::2:2                394
  EQ.Uff'f
    c::.cirn rntin   stock
    AddWonal paid-1n-caip4al
    tJ11te;~!l1"ed FX gain/loss                                                                                           1
    Retamed earntngs                                                        1:_8:3:3                                 1.794
  Total Equity                                  'J .304
  lOTAL UAB!UTIES .ANO EOU!Tf                                               4.0B3




                                                                                                                                      PX-2456.7


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                        EPIC 02030353
                                                             Case   REDACTED VERSIONDocument
                                                             Case4:20-cv-05640-YGR
                                                                  4:20-cv-05640-YGR OF DOCUMENT(S)
                                                                                    Document  678-1 SOUGHT
                                                                                             660-16  Filed  TO BE SEALED
                                                                                                     Filed05/15/21
                                                                                                           05/14/21 Page
                                                                                                                     Page88of
                                                                                                                           of22
                                                                                                                              22




                    2018   2019                                                                       2018      2019                                 /(lof ''19
                                                                                                                                                    13


  Game               544    890       .     349    +65~:{i     46%                    us              770        13:09     539
  Engine             251    564             313   +1251}'¢                            Serbia           0         417       117                           6%
  Corporate         ·126    2'18            92    +73%                                Canada           39        1'16      76          +195%             6'K
  Team Online        93     ·173            80    +86~{,        9~t                   China            79            94     15         +·i9'J;           5~-h
  Epic Game Store    52     o .....
                            ol        !     35    +67%          5'%                   UK               70            86     '16         +23t1A
                                                                                      Sweden           10            5{}   40          +40CY%            3/%}
   Total                   1.932
                                                                                      Finland          29            43    -·14         +481·b           2(~{~
                                                                                      Gennany          23            41    18          +78'-%)           2%
                                                                                      Korea            23            24     1          +4%               1l·~·b:
                                                                                      Japan             ·12          20     8          +Bn·&             ·ij·g~
                                                                                      France             0           l5    15                            1l.(~:t
                                                                                      Other              8        18       10                            1l{~{l
                                                                                                      1,063     1,932      869         +82%




                                      251



                                                                                                           7'+86%
                                                                                                              ❖rrJ
                                                                      12:6
                                                                                                 93                                                Hl
                                                                                                                                  52
                                                                                                                                           ;'""""""""""""""'"'~ ·. +67lt1,,




                                                                                                                                                                                   PX-2456.8


HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                                                     EPIC 02030354
                Case   REDACTED VERSIONDocument
                Case4:20-cv-05640-YGR
                     4:20-cv-05640-YGR OF DOCUMENT(S)
                                       Document  678-1 SOUGHT
                                                660-16  Filed  TO BE SEALED
                                                        Filed05/15/21
                                                              05/14/21 Page
                                                                        Page99Confidential
                                                                              of
                                                                               of22
                                                                                 22
                                                                                                    Epic Games Board Only


        Epic Games - 4Q19 Business Report

        Epic Board,

        Epic generated $998 million of gross revenue in 4Q19 to reach $4.22 billion in 2019. Fortnite welcomed 11 million
        new players in December 2019, the highest monthly performance since December 2018 when 14 million new
        players joined the Fortnite ecosystem. Fortnite finished the year with 68 million MAUs in December 2019 and
        maintained that player base in January 2020. The Epic Game Store finished 2019 with 30 million life-to-date PC
        accounts (ex-Fortnite) and $233 million in gross revenue . We see 2020 as a year of investment across all core
        businesses and are taking the necessary steps to return Fortnite to growth mode towards the end of the year.


        Highlights:

            •   Total gross revenue in 4Q19 was $998 million, down 40% YoY. Total gross revenue in 2019 was $4.22
                billion, down 25% YoY.

            •   Game revenue in 4Q19 was $849 million, 85% of total gross revenue. Game revenue in 2019 was
                $3.81 billion, representing 90% of revenue.

                •     Fortnite generated $805 million in revenue during the quarter -

                      Full year Fortnite revenue in 2019 was $3. 71 billion.

                •     Rocket League generated $41 million in gross revenue during the fourth quarter with $20 million in
                      December alongside the launch of the Item Shop.

            •    Engine revenue in 4Q19 was $36 million. Engine revenue for 2019 was $97 million.

                •     Engine License & Royalty revenue in 4Q19 was $31 million, 85% of total Engine revenue. Royalty
                      payments accounted for $8 million (27%),


                •     Engine Enterprise contributed $3 million in 4Q19,                                               Total
                      2019 enterprise revenue was $10 million.

                •     Engine Marketplace recorded revenue of $2 million in 4Q19. Total Engine Marketplace revenue in
                      2019 was $8 million.

            •    Epic Game Store generated $76 million in 4Q19. The Epic Games Store ended December with 8 million
                 MAUs. For the full 2019 year, Epic Game Store achieved $233 million in gross sales. More than 60
                 exclusive PC titles launched on the platform by the end of 2019 and the current portfolio has recouped
                 35% of $579 million in cumulative minimum guarantees, up from 21 % six months ago.
                                                                                                                        The
                 Epic Game Store signed agreements in 4Q19 for 11 upcoming exclusive titles with $34 million in MGs,
                 bringing the cumulative MG total to $1.12 billion for more than 100 titles (approximately half of that has
                 already been paid out).

            •   EBITDAB in 4Q19 was $198 million. Full year 2019 EB IT DAB was $1.26 billion. Gross margin for the
                quarter was 37%, behind 43% for the full year primarily driven by Epic Game Store costs and higher levels
                of UA spend around the holiday season . Operating expenses were $170 million for the quarter, while 2019
                operating expenses were $576 million. EBITDA in 4Q19 was $101 million, reflecting $96 million in bonus-
                related compensation (-$20 million was M&A related). Full year 2019 EBITDA was $732 million .

            •   Cash balance was $2.4 billion as of December 31st. Accounts Receivable at quarter end was $413
                million. Approximately 98% of cash is in US dollars with 63% held by Epic Games, Inc.




                                                                      1
                                                                                                                      PX-2456.9


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                          EPIC_02030355
               Case    REDACTED VERSIONDocument
               Case4:20-cv-05640-YGR
                    4:20-cv-05640-YGR   OF DOCUMENT(S)
                                       Document 678-1 SOUGHT
                                                660-16 Filed  TO BE SEALED
                                                       Filed05/15/21
                                                             05/14/21 Page
                                                                      Page10
                                                                           10of
                                                                              of22
                                                                                 22


                                                                                                          Confidential
                                                                                                     Epic Games Board Only


        2020 Outlook

           •    Fortnite - Our key focus in 2020 is to return Fortnite to growth mode and evolve Battle Royale by offering
                new playing experiences. The release of Chapter 2 and new features such as skill-based match-making,
                bots, and split-screen have enabled us to re-engage lapsed players and retain existing players, highlighted
                by our success in maintaining 68 million MAUs in January 2020 (equal to December 2019). We expect to
                do more brand integrations over the course of 2020 and evolve the game across multiple areas: new
                physics system; enhanced UI and storefront; an immersive, emergent, shared world; gameplay that feels
                real and maps to the physical world; a progression system; questing; PvE interactions, and an MMO-lite
                experience for the holidays.

           •    Project Valkyrie - In 2020, we are also focused on building out a suite of UE development tools within
                Fortnite to enable creators to generate new content. We expect Valkyrie to grow Fortnite Creative
                significantly from the 46 million MAUs at the end of 2019 and drive the next leg of growth for the platform.

           •    Epic Game Store - We plan to continue investing in the Epic Games Store in 2020 with fewer, bigger,
                better titles to minimize MG risk, along with shipping critical player and developer store features, and
                building out a 3rd -party publishing arm with 50/50 economics after we recoup full development and
                marketing expenses.

           •    Engine - Our priority in 2020 is to gain adoption in Enterprise and capture fair value with game licensing
                and royalties. We see the upcoming release of Unreal Engine 5 (to be announced at GDC 2020 in March)
                in 2021 as a major catalyst for the business.

           •    We expect consolidated gross revenue to decline 9% to $3.85 billion in 2020 - Games: $3.29 billion,
                Engine: $100 million, Epic Game Store: $401 million, and Merchandise & Other: $60 million . We now
                expect EBITDA for 2020 to be $650 million, down 11 % YoY, primarily reflecting a larger employee base.

           •    Our Esports strategy continues to evolve. We will not host a World Cup event in 2020. In addition to
                competitive payouts, we plan to drive influencer-led event opportunities, international regional events, and
                scholastic programs to appeal to a wider audience. We expect Esports cost to be $85 million in 2020,
                down from $214 million in 2019.

           •    While we continue to scale out our businesses, our hiring plans reflect a moderation in hiring and we expect
                an increase of 300 employees this year to reach 2,232 globally by the end of 2020.




                                                                   2
                                                                                                                     PX-2456.10


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                          EPIC_02030356
                            Case    REDACTED VERSIONDocument
                            Case4:20-cv-05640-YGR
                                 4:20-cv-05640-YGR   OF DOCUMENT(S)
                                                    Document 678-1 SOUGHT
                                                             660-16 Filed  TO BE SEALED
                                                                    Filed05/15/21
                                                                          05/14/21 Page
                                                                                   Page11
                                                                                        11of
                                                                                           of22
                                                                                              22

                                                                                                                                                                                                                                            Confidential
                                                                                                                                                                                                                             Epic Games Board Only
     Epic Games - Key KPls
     Fortnite Revenue and MAU                                                                                                             Fortnite Users - MAU, DAU, MAP
      51,000                                                                                                                  100           100

       5900                                                                                                                   90               00


       $BOO                                                                                                                   80               80

       5700                                                                                                                   70               70

       S600                                                                                                                   60               80

       ssoo                                                                                                                   so               so
       5400                                                                                                                                    40




                 .II
       $3()(]                                                                                                                                  30


       S200                                                                                                                                    20


       S100


         $0
                        ~



                  ~ ~ ~ j
                             ~   ~



                                 t
                                      ~



                                      j ~
                                             ~



                                             j
                                                   ~



                                                   1
                                                     1111111111111
                                                           co

                                                           ~
                                                                 ~
                                                                   ~
                                                                 i]i
                                                                     ~     m
                                                                                                                                               ,o



                                                                                                                                                    ]l
                                                                                                                                                           co

                                                                                                                                                           ~     i
                                                                                                                                                                     e
                                                                                                                                                                     ~ ~ ~     j l
                                                                                                                                                                                      (I)



                                                                                                                                                                                      ~
                                                                                                                                                                                             oCl;I



                                                                                                                                                                                             il ii
                                                                                                                                                                                                           m-    a,         a,    ~



                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                        m   ~



                                                                                                                                                                                                                                        ¾1 i ~ j
                                                                                                                                                                                                                                                     a,         ~



                                                                                                                                                                                                                                                                    18
                                                                                                                                                                                                                                                                          ~    a,

                                                                                                                                                                                                                                                                               i ~
                                                                                                                                                                                                                                                                                     m


                                                       -        Revenues       MAU   • Battle Pass Season launches                                                                   • MAU •DAU • MAP


     Fortnite MARPPU                                                                                                                      Rocket League Revenue and MAU
        SS0.00
                                                                                                                                           $25.0                                                                                                                                         10.0
        $45.00                                                                                                                                                                                                                                                                           9.0
        $4000                                                                                                                              $20 .0                                                                                                                                        8.0

        $35.00                                                                                                                                                                                                                                                                           7.0

        $3000
                                                                                                                                           $15.0                                                                                                                                         6.0
                                                                                                                                                                                                                                                                                         5.0
        S25.00
                                                                                                                                           $10.0                                                                                                                                         4.0
        S20.00
                                                                                                                                                                                                                                                                                         3.0
        S15.00
                                                                                                                                            $5.0                                                                                                                                         2.0
        S1000
                                                                                                                                                                                                                                                                                         1.0
         S5 .00                                                                                                                             $0.0
                                                                                                                                                     rn         rn       rn   rn     rn              rn
             .                                                                                                                                       7
                                                                                                                                                      C
                                                                                                                                                      "'        .,
                                                                                                                                                                .0

                                                                                                                                                                LL
                                                                                                                                                                                                     C
                                                                                                                                                                                                     -'l
                                                                                                                                                                                                                      (J)

                                                                                                                                                                                                                      -C,
                                                                                                                                                                                                                      7
                                                                                                                                                                                                                                   rn

                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                            a,


                                                                                                                                                                                                                                            CJ)
                                                                                                                                                                                                                                                C.
                                                                                                                                                                                                                                                "'
                                                                                                                                                                                                                                                          (J)


                                                                                                                                                                                                                                                          u
                                                                                                                                                                                                                                                          0
                                                                                                                                                                                                                                                                     rn
                                                                                                                                                                                                                                                                     >
                                                                                                                                                                                                                                                                     0
                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                               a,


                                                                                                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                                ~

                                                                                                                                                                               -            Revenue                                                  MAU

     Epic Games Store Revenue and MAU                                                                                                     Epic Games Store MG Summary
      $100                                                                                                                          15.    Cumulative MG Commitments                                 4Q18                        1Q19                2Q19           3Q19             4Q19
                                                                                                                                           Released Titles MG                                         $23                        $158            $277               $427             $579
                                                                                                                                           Pipeline Titles MG                                        $227                        $515            $719               $661             $543
       $80                                                                                                                          12.    Total MG                                                  $250                        $673                $996       $1,088              $1,122
                                                                                                                                           MG Cash Payments                                           ($28)                      ($213)         ($374)              ($434)           ($559)
                                                                                                                                           Outstanding MG Commitments                                $222                        $461                $621           $654             $563
       $60                                                                                                                          9.0
                                                                                                                                           QuarterlyMGBalance                                        4Q18                        1Q19                2Q19           3Q19             4Q19
       $40                                                                                                                          6.0    Beginning MG Balance                                                                  $249            $647               $937             $941
                                                                                                                                           MG Signed                                                 $250                        $423            $322                $92               $34
                                                                                                                                           Recoup                                                      ($2)                       ($25)           ($32)             ($88)             ($53)
       $20                                                                                                                          3.0    MG Write-off                                                                                                                                 ($9)
                                                                                                                                           Ending MG Balance                                         $249                        $647                $937           $941             $913

        $0                                                                                                                          0.0
                  CJ)       rn       a,     (J)        a,            (J)       rn     a,       CJ)      (J)      CJ)     rn                LTDRecoup                                                 4Q18                        1Q19                2Q19           3Q19             4Q19

                  7
                   C

                   "'
                            .,
                            .0

                                     ~
                                            "-
                                            .!?"       ~
                                                           "'        C
                                                                     C,
                                                                     7
                                                                               -C,
                                                                               7     ;         .,
                                                                                                C.      u
                                                                                                        0        z
                                                                                                                     >
                                                                                                                     0   ~                 Released Titles MG                                            $23                     $158            $277               $427             $579
                            LL                                                                 CJ)                       0                 Cumulative Recoup                                              $2                      $27             $58               $147             $200
                                              -                 Revenue                          MAU                                         %Recouped                                                          7%                 17%                21%                34%             35%




                                                                                                                                           3
                                                                                                                                                                                                                                                                    PX-2456.11


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                                                                                                          EPIC_02030357
                                          Case    REDACTED VERSIONDocument
                                          Case4:20-cv-05640-YGR
                                               4:20-cv-05640-YGR   OF DOCUMENT(S)
                                                                  Document 678-1 SOUGHT
                                                                           660-16 Filed  TO BE SEALED
                                                                                  Filed05/15/21
                                                                                        05/14/21 Page
                                                                                                 Page12
                                                                                                      12of
                                                                                                         of22
                                                                                                            22

                                                                                                                                                    Confidential
                                                                                                                                              Epic Games Board Only

        Epic Games - Monthly Income Statement, 4Q19A-1Q20F
         ($ in millions)
                                                          Actuals
                                            Oct-19A   Nov-19A       Dec-19AI     4Q19 i            Jan-20F    Feb-20F    Mar-20F I    1Q2o l    I       2019A1        2020F

          Fortnite                            $272      $193          $340       $805                $181       $225       $154       $560             $3,709        $3,036
          Other                                 11         12            21         43                 10          8           8         27               100           251
         Game Revenue                         $283      $205          $361       $849                $191       $233       $163       $587             $3,810        $3,287

          Game License & Royalties             $17         $6            $8       $31                  $7         $9         $11       $27               $79            $82
          Enterprise                             2          0             1          3                   1          1          1          2                10             10
          UE Asset Marketplace                   1          1             1          2                  0          0           1          1                 8              8
         Engine Revenue                        $20         $7            $9       $36                  $8        $10         $12       $30               $97           $100

         Epic Game Store                       $26       $22           $29        $76                 $19        $17         $34       $70              $233           $401

         Merchandise/Other                      $0         $5          $32        $38                  $0         $0          $7         $7              $82            $60

        !Total Net Revenue                    $329      $238          $431       $998                $218       $260       $215       $694             $4,221        $3,848

          Platform Royalties                  ($78)      ($56)         ($98)     ($233)              ($52)      ($63)       ($44)     ($159)          ($1,057)         ($885)
          Production/Hosting Costs             (29)       (24)          (27)       (80)                (24)       (23)       (22)       (69)             (290)          (281)
          Player Support                        (5)         (6)          (5)       (16)                 (5)        (5)        (5)       (15)              (59)           (56)
            Sac (Support-a-Creator)             (5)         (4)         (17)       (26)                 (4)        (5)        (4)       (12)             (115)           (70)
            Core UA, Marketing, IP, etc         (8)       (29)          (27)       (64)                 (8)       (13)       (10)       (31)             (161)          (238)
          UA                                   (13)       (34)          (43)       (90)                (12)       (17)       (14)       (43)             (276)          (307)
          Payment Processing Fees               (3)         (2)          (2)        (7)                 (2)        (2)        (2)        (6)              (28)           (34)
          EGS/Marketplace Costs                (52)       (52)          (54)      (158)                (50)       (48)       (51)      (149)             (465)          (647)
          Esoorts Costs                         (2)        (6)          (38)       (46)                                      (15)       (15)             (214)           (85)
         Cost of Sales                       ($182)     ($180)        ($268)    ($630)              ($145)     ($159)      ($153)    ($457)           ($2,390)       ($2,295)

        !Gross Income                         $147       $58          $163       $368                 $73       $101         $62      $237      I      $1,831        $1,554
           Gross Margin                     44.7%      24.5%         37.8%      36.9%              33.6%      38.9%       28.8%      34.1%             43.4%         40.4%

         People                               ($28)      ($26)         ($32)      ($85)              ($28)      ($29)       ($29)      ($86)            ($275)         ($365)
         Outsourcing                           (12)        (13)          (13)       (38)               (13)       (13)        (13)       (39)            (110)          (152)
         Events/Marketing                       (5)         (4)           (5)       (14)                (4)        (3)        (10)       (18)             (59)           (53)
         IT                                     (3)         (4)           (3)       (10)                (3)        (3)         (3)       (10)             (39)           (43)
         Consulting                             (1)         (1)           (1)        (3)                (1)        (1)         (1)        (4)             (14)           (15)
         Legal & Accounting                     (1)         (2)           (3)        (6)                (2)        (2)         (3)        (7)             (30)           (33)
         Travel & Entertainment                 (1)         (2)           (2)        (4)                (2)        (2)         (2)        (5)             (18)           (21)
         Facilities                             (1)         (2)           (2)        (5)                (2)        (2)         (2)        (5)             (17)           (22)
         Other                                  (1)         (1)           (3)        (4)                (2)        (2)         (2)        (5)             (15)           (18)
         Total Operating Expense              ($54)      ($54)         ($63)    ($170)               ($57)      ($57)       ($64)    ($178)             ($576)        ($722)

        IEBITDAB
           EBIT excl. Bonus Margin

          Bonus
                                               $93
                                            28.4%

                                               ($3)
                                                           $5
                                                        2.0%

                                                          ($8)
                                                                      $100
                                                                     23.1%

                                                                       ($86)
                                                                                 $198
                                                                                19.8%
                                                                                  ($96)
                                                                                           I
                                                                                           I
                                                                                                      $16
                                                                                                    7.4%

                                                                                                       ($6)
                                                                                                                 $44
                                                                                                               17.1%

                                                                                                                ($44)
                                                                                                                             ($2)1
                                                                                                                          (1.1%)
                                                                                                                                       $58
                                                                                                                                      8.4%

                                                                                                                                       ($50)
                                                                                                                                                       $1,255

                                                                                                                                                       29.7%
                                                                                                                                                        $523
                                                                                                                                                                 I
                                                                                                                                                                 I
                                                                                                                                                                       $831
                                                                                                                                                                     21.6%

                                                                                                                                                                       $181
                                                                                                                                                                               II

        IEBITDA                                $90        ($3)         $14       $101                 $11         $0         ($2)        $9             $732 .         $650     I
           EBIT Margin                      27.5%      (1.3%)         3.3%      10.2%               4.9%       0.1%       (1.1%)      1.2%             17.3%         16.9%

         Head Count                          1,847      1,908         1,932      1,932              1,962      1,977       1,992      1,992             1,932         2,232




                                                                                               4
                                                                                                                                                                       PX-2456.12


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                            EPIC_02030358
                                           Case    REDACTED VERSIONDocument
                                           Case4:20-cv-05640-YGR
                                                4:20-cv-05640-YGR   OF DOCUMENT(S)
                                                                   Document 678-1 SOUGHT
                                                                            660-16 Filed  TO BE SEALED
                                                                                   Filed05/15/21
                                                                                         05/14/21 Page
                                                                                                  Page13
                                                                                                       13of
                                                                                                          of22
                                                                                                             22

                                                                                                                                            Confidential
                                                                                                                                       Epic Games Board Only
        Epic Games- Quarterly Income Statement, 2019A - 2020F
         ($ in millions)
                                                         Actuals
                                              1Q19      2Q19        3Q19          4Q19         1Q20F     2Q20F     3Q20F     4Q20F             2019A            2020F

          Fortnite                           $1,109    $1,014       $782          $805          $560      $623      $731     $1,121           $3,709           $3,036
          Other                                   0        13          43            43            27        34        96        94               100             251
         Game Revenue                        $1,109    $1,027       $825          $849          $587      $657      $827     $1,216           $3,810           $3,287

          Game License & Royalties             $12       $21         $15           $31           $27       $23       $15        $18               $79             $82
          Enterprise                              2                     3             3             2         2         2         4                10               10
          UE Asset Market lace                    1         2           2             2             1         2         2         2                  8               8
         Engine Revenue                        $16       $25         $20           $36           $30       $27       $19        $23               $97            $100

         Epic Game Store                       $27       $35         $96           $76           $70       $92       $94      $145              $233             $401

         Merchandise/Other                     $10       $15         $20           $38             $7      $11       $15        $28               $82             $60

        lrotal Net Revenue                   $1,161    $1,102       $960     I    $9981         $694      $787      $956     $1,4121          $4,221           $3,848

          Platform Royalties                  ($305)    ($292)      ($227)        ($233)        ($159)    ($178)    ($221)    ($327)          ($1 ,057)          ($885)
          Production/Hosting Costs              (70)      (71)        (69)          (80)          (69)      (66)      (70)      (75)             (290)            (281)
          Player Support                        (13)      (15)        (15)          (16)          (15)      (14)      (13)      (13)              (59)             (56)
            Sac (Support-a-Creator)             (57)      (17)        (15)          (26)          (12)      (14)      (17)      (26)             (115)             (70)
            Core UA, Marketing, IP , etc        (42)      (29)        (26)          (64)          (31)      (81)      (50)      (75)             (161)            (238)
          UA                                    (99)      (46)        (41)          (90)          (43)      (96)      (68)     (101)             (276)            (307)
          Payment Processing Fees                (7)       (7)         (7)           (7)           (6)       (8)       (8)      (12)              (28)             (34)
          EGS/Marketplace Costs                 (48)      (71)       (188)         (158)         (149)     (198)     (145)     (156)             (465)            (647)
          Eseorts Costs                          (8)      ;18l       (142)          [46l          [15l      (25l      (25l      (2oi             (214)             (85)
         Cost of Sales                        ($549)    ($521)     ($690)        ($630)        ($457)    ($584)    ($550)     ($704)          ($2,390)         ($2,295)

        !Gross Income                         $612      $581        $270          $368          $237      $203      $406      $708      i     $1,831      !    $1,554
           Gross Margin                      52.7%     52.7%       28.1%         36.9%         34.1%     25.8%     42.5%     50.2%            43.4%            40.4%

         People                                ($52)     ($60)       ($77)         ($85)         ($86)     ($88)     ($93)     ($99)            ($275)           ($365)
         Outsourcing                            (20)      (22)        (31)          (38)          (39)      (40)      (38)      (35)             (110)            (152)
         Events/Marketing                       (12)      (20)        (12)          (14)          (18)      (12)      (11)      (11)              (59)             (53)
         IT                                     (10)       (7)        (12)          (10)          (10)      (11)      (11)      (11)              (39)             (43)
         Consulting                              (3)       (5)         (3)           (3)           (4)       (4)       (4)       (4)              (14)             (15)
         Legal & Accounting                      (6)      (10)         (8)           (6)           (7)       (8)       (8)       (9)              (30)             (33)
         Travel & Entertainment                  (4)       (4)         (5)           (4)           (5)       (5)       (6)       (5)              (18)             (21)
         Facilities                              (3)       (4)         (5)           (5)           (5)       (5)       (6)       (6)              (17)             (22)
         Other                                   (3)       (4)         (4)           (4)           (5)       (5)       (5)       (5)              (15)             (18)
         Total Operating Expense              ($114)    ($135)     ($156)        ($170)        ($178)    ($178)    ($182)     ($185)            ($576)          ($722)

        IEBITDAB                              $499      $445        $113          $198           $58       $25      $224      $524            $1,255      I
           EBIT excl. Bonus Margin           42.9%     40.4%       11.8%         19.8%          8.4%     3.2%      23.5%     37.1%            29.7%       I
          Bonus                               ($180)    ($143)      ($103)         ($96)         ($50)     ($28)     ($38)     ($66)            ($523)
        IEBITDA                               $318      $302         $10          $101             $9       ($3)    $187      $458              $732 l
           EBIT Margin                       27.4%     27.5%        1.1%         10.2%          1.2%     (0.3%)    19.5%     32.4%            11.3%       I'
                                                                                                                                                          I
         Head Count                           1,312     1,666       1,817         1,932         1,992    2,052     2,142      2,232             1,932 I




                                                                                           5
                                                                                                                                                                 PX-2456.13


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                      EPIC_02030359
                 Case    REDACTED VERSIONDocument
                 Case4:20-cv-05640-YGR
                      4:20-cv-05640-YGR   OF DOCUMENT(S)
                                         Document 678-1 SOUGHT
                                                  660-16 Filed  TO BE SEALED
                                                         Filed05/15/21
                                                               05/14/21 Page
                                                                        Page14
                                                                             14of
                                                                                of22
                                                                                   22

                                                                                                                Confidential
                                                                                                            Epic Games Board Only

        Epic Games - Cash Flow Statement

                                                                               3 Months       3 Months          12 Months      12 Months
                                                                                 ended          ended             ended          ended
         (in millions of US$)                                                 12/31/2018     12/31/2019         12/31/2018     12/31/2019



         Cash flows from operating activities

         Net income                                                                  766            138              2,843            642

         Non-cash flow adjustments                                                      5            12                 20             43

         Net changes in working capital                                               (81)          (37)              (642)           190

                Net cash provided by (used in) operating activities                  691            113              2,221            875



         Cash flows from investing activities

         Purchase of property and equipment                                            (5)          (29)                (36)          (63)

         Investment in affiliate                                                                      (8)                             (10)

         Business aquisitions, net of cash acquired                                   (35)          (43)                (34)         (661)

                Net cash (used in) investing activities                               (40)          (80)                (70)         (734)



         Cash Flows from financing activities

         Proceeds from line of credit                                                                                   (15)

         Distribution of dividends                                                  (173)                             (173)

         Share buyback                                                             (1,096)                           (1,096)         (261)

         Proceeds from stock issuance                                              1,235                             1,574

         Proceeds from exercise of stock options

                Net cash provided by (used in) financing activities                   (34)                             291           (261)



         Exchange differences on cash and cash equivalents                             (0)                               (0)            2



                Net change in cash and cash equivalents                              617             34              2,442           (118)



         Cash and cash equivalents (inclusive of marketable securities)

         Beginning of period                                                       1,92 1         2,386                 97          2,538

         End of period                                                             2,538          2,420              2,538          2,420




                                                                          6
                                                                                                                                     PX-2456.14


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                           EPIC_02030360
                Case    REDACTED VERSIONDocument
                Case4:20-cv-05640-YGR
                     4:20-cv-05640-YGR   OF DOCUMENT(S)
                                        Document 678-1 SOUGHT
                                                 660-16 Filed  TO BE SEALED
                                                        Filed05/15/21
                                                              05/14/21 Page
                                                                       Page15
                                                                            15of
                                                                               of22
                                                                                  22
                                                                                                   Confidential
                                                                                              Epic Games Board Only
        Epic Games - Balance Sheet

         ($ in millions)                         12/31/2018     3/31/2019      6/30/2019    9/30/2019     12/31/2019
         ASSETS
         Current Assets
           Cash and cash equivalents                  2,538          2,774          2,275        2,386         2,420
           A::counts receivable                         767            490            458          372           413
           Income tax receivable                                                                                   4
           Pre pa ids and other current assets           46            272            448          328           333
         Total Current Assets                         3,351          3,536          3,181        3,086         3,170
         Non-Current Assets
            Property and equipment, net                  61             74            93          109            112
            Goodwill                                     41            148           780          767            666
            Intangible assets, net                                       0            11           11             29
            CSVof life insurance                            3            3             3            3              3
            lm.estments                                                                3            3             10
            Deferred tax asset                           76             76            18           17             18
            Other assets                                  2                            4           10             15
         Total Non-Current Assets                       184           303            911          920            853
         TOTAL ASSETS                                 3,536          3,839          4,093        4,006         4,023
         LIABILITIES
         Current Liabilities
           A::counts payable                             29             71            72           60             92
           A::crued expenses                             68             94            67          142            164
           Income tax Payable                             2             14            19           47
           Current portion of deferred revenue          109            109           221          210            107
         Total Current Liabilities                      208            288           379          459            364
         Long Term Liabilities
            Deferred revenue, less current               21             21            54           52             19
            Loan payable, long-term                       4              4             4           11             11
            Other liabilities                                                          7
         Total Long Term Liabilities                     24             24            65           63             30
         TOTAL LIABILITIES                              232           312            443          522            394
         EQUITY
           Common stock                                                                              0
           A:lditional paid-in-capital                  697            647          1,816        1,679         1,834
           Unrealized FXgain/loss                         (1)            (0)            1           (0)            1
           Retained earnings                          2,608          2,880          1,833        1,805         1,794
         Total Equity                                 3,304          3,526          3,650        3,484         3,629
         TOTAL LIABILITIES AND EQUITY                 3,536          3,839          4,093        4,006         4,023




                                                        7
                                                                                                                 PX-2456.15


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                      EPIC_02030361
                                   Case    REDACTED VERSIONDocument
                                   Case4:20-cv-05640-YGR
                                        4:20-cv-05640-YGR   OF DOCUMENT(S)
                                                           Document 678-1 SOUGHT
                                                                    660-16 Filed  TO BE SEALED
                                                                           Filed05/15/21
                                                                                 05/14/21 Page
                                                                                          Page16
                                                                                               16of
                                                                                                  of22
                                                                                                     22

                                                                                                                                                        Confidential
                                                                                                                                                 Epic Games Board Only
        Epic Games - Headcount Summary

                                  2018     2019           a          "I.A   %of '19                                  2018      2019          a           %t..   %of '19
         Game                      541     890            349       +65%     46%                      us             770       1309         539         +70%         68%
         Engine                    251     564            313       +125%    29%                      Serbia           0        117         117                       6%
         Corporate                 126     218            92        +73%     11 %                     Canada         39         115          76         +195%         6%
         Team Online               93      173            80        +86%      9%                      China          79            94        15         +19%          5%
         E ic Game Store           52      87                       +67%      5%                      UK             70            86        16         +23%          4%
           Total                  1,063    1,932                    +82%     100%                     Swede n         10           50        40         +400%         3%
                                                                                                      Finland         29           43        14         +48%          2%
                                                           I
                                                   M&A represents
                                                                                                      Germany         23           41        18         +78%          2%
                                                    36o/oof2 019
                                                                                                      Kore a          23           24                    +4%          1%
                                                                                                      Japa n          12           20        8          +67%          1%
                                                                                                      France           0           15        15                       1%
                                                                                                      Other           8            18        10         +125%         1%
                                                                                                                     1,063    1,932         869         +82%         100%



                                                                2018 and 2019 Employee Summary

                                  890



                                          }~•%                     564
                     541



                                                    251
                                                                                                218
                                                                                                                             173
                                                                                      126             } +7 3%
                                                                                                                93                      } +86%                  87
                                                                                                                                                   52
                                                                                                                                                           -                } +67 %

                           Game                           Engine                        Corporate               Team Online                       Epic Game Store

                                                                                        2018 • 2019




                                                                                            8
                                                                                                                                                                              PX-2456.16


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                    EPIC_02030362
                Case    REDACTED VERSIONDocument
                Case4:20-cv-05640-YGR
                     4:20-cv-05640-YGR   OF DOCUMENT(S)
                                        Document 678-1 SOUGHT
                                                 660-16 Filed  TO BE SEALED
                                                        Filed05/15/21
                                                              05/14/21 Page
                                                                       Page17
                                                                            17of
                                                                               of22
                                                                                  22
                                                                             Confidential



        Epic Games - 4Q19 Business Report

        Epic Board,

        Epic generated $998 million of gross revenue in 4Q19 to reach $4.22 billion in 2019. Fortnite welcomed 11 million
        new players in December 2019, the highest monthly performance since December 2018 when 14 million new
        players joined the Fortnite ecosystem. Fortnite finished the year with 68 million MAUs in December 2019 and
        maintained that player base in January 2020. The Epic Game Store finished 2019 with 30 million life-to-date PC
        accounts (ex-Fortnite) and $233 million in gross revenue . We see 2020 as a year of investment across all core
        businesses and are taking the necessary steps to return Fortnite to growth mode towards the end of the year.


        Highlights:

            •    Total gross revenue in 4Q19 was $998 million, down 40% YoY. Total gross revenue in 2019 was $4.22
                 billion, down 25% YoY.

            •    Game revenue in 4Q19 was $849 million, 85% of total gross revenue. Game revenue in 2019 was
                 $3.81 billion, representing 90% of revenue.

                 •    Fortnite generated $805 million in revenue during the quarter -

                      Full year Fortnite revenue in 2019 was $3. 71 billion.

                 •    Rocket League generated $41 million in gross revenue during the fourth quarter with $20 million in
                      December alongside the launch of the Item Shop.

            •    Engine revenue in 4Q19 was $36 million. Engine revenue for 2019 was $97 million.

                 •    Engine License & Royalty revenue in 4Q19 was $31 million, 85% of total Engine revenue.

                 •    Engine Enterprise contributed $3 million in 4Q19. Total 2019 enterprise revenue was $10 million.

                 •    Engine Marketplace recorded revenue of $2 million in 4Q19. Total Engine Marketplace revenue in
                      2019 was $8 million.

            •    Epic Game Store generated $76 million in 4Q19. The Epic Games Store ended December with 8 million
                 MAUs. For the full 2019 year, Epic Game Store achieved $233 million in gross sales.

            •    EBITDAB in 4Q19 was $198 million. Full year 2019 EB IT DAB was $1.26 billion. Gross margin for the
                 quarter was 37%, behind 43% for the full year primarily driven by Epic Game Store costs and higher levels
                 of UA spend around the holiday season . Operating expenses were $170 million for the quarter, while 2019
                 operating expenses were $576 million. EBITDA in 4Q19 was $101 million, reflecting $96 million in bonus-
                 related compensation (-$20 million was M&A related). Full year 2019 EBITDA was $732 million .

            •    Cash balance was $2.4 billion as of December 31st. Accounts Receivable at quarter end was $413
                 million. Approximately 98% of cash is in US dollars with 63% held by Epic Games, Inc.




                                                                      1
                                                                                                                    PX-2456.17


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                         EPIC_02030363
               Case    REDACTED VERSIONDocument
               Case4:20-cv-05640-YGR
                    4:20-cv-05640-YGR   OF DOCUMENT(S)
                                       Document 678-1 SOUGHT
                                                660-16 Filed  TO BE SEALED
                                                       Filed05/15/21
                                                             05/14/21 Page
                                                                      Page18
                                                                           18Confidential
                                                                              of
                                                                               of22
                                                                                  22



        2020 Outlook

           •    Fortnite - Our key focus in 2020 is to return Fortnite to growth mode and evolve Battle Royale by offering
                new playing experiences. The release of Chapter 2 and new features such as skill-based match-making,
                bots, and split-screen have enabled us to re-engage lapsed players and retain existing players, highlighted
                by our success in maintaining 68 million MAUs in January 2020 (equal to December 2019). We expect to
                do more brand integrations over the course of 2020 and evolve the game across multiple areas: new
                physics system; enhanced UI and storefront; an immersive, emergent, shared world; gameplay that feels
                real and maps to the physical world; a progression system; questing; PvE interactions, and an MMO-lite
                experience for the holidays.

           •    Project Valkyrie - In 2020, we are also focused on building out a suite of UE development tools within
                Fortnite to enable creators to generate new content. We expect Valkyrie to grow Fortnite Creative
                significantly from the 46 million MAUs at the end of 2019 and drive the next leg of growth for the platform.

           •    Epic Game Store - We plan to continue investing in the Epic Games Store in 2020 with fewer, bigger,
                better titles to minimize MG risk, along with shipping critical player and developer store features, and
                building out a 3rd -party publishing arm with 50/50 economics after we recoup full development and
                marketing expenses.

           •    Engine - Our priority in 2020 is to gain adoption in Enterprise and capture fair value with game licensing
                and royalties. We see the upcoming release of Unreal Engine 5 (to be announced at GDC 2020 in March)
                in 2021 as a major catalyst for the business.

           •    We expect consolidated gross revenue to decline 9% to $3.85 billion in 2020 - Games: $3.29 billion,
                Engine: $100 million, Epic Game Store: $401 million, and Merchandise & Other: $60 million. We now
                expect EBITDA for 2020 to be $650 million, down 11 % YoY, primarily reflecting a larger employee base.

           •    Our Esports strategy continues to evolve. We will not host a World Cup event in 2020. In addition to
                competitive payouts, we plan to drive influencer-led event opportunities, international regional events, and
                scholastic programs to appeal to a wider audience. We expect Esports cost to be $85 million in 2020,
                down from $214 million in 2019.

           •    While we continue to scale out our businesses, our hiring plans reflect a moderation in hiring and we expect
                an increase of 300 employees this year to reach 2,232 globally by the end of 2020.




                                                                   2
                                                                                                                     PX-2456.18


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                          EPIC_02030364
                                 Case    REDACTED VERSIONDocument
                                 Case4:20-cv-05640-YGR
                                      4:20-cv-05640-YGR   OF DOCUMENT(S)
                                                         Document 678-1 SOUGHT
                                                                  660-16 Filed  TO BE SEALED
                                                                         Filed05/15/21
                                                                               05/14/21 Page
                                                                                        Page19
                                                                                             19of
                                                                                                of22
                                                                                                   22

                                                                                                                                                                                                                                          Confidential

     Epic Games - Key KPls
     Fortnite Revenue and MAU                                                                                                              Fortnite Users - MAU, DAU, MAP
      51,000                                                                                                                         100     100

       5900                                                                                                                          90         00


       $BOO                                                                                                                          80         80

       5700                                                                                                                          70         70

       S600                                                                                                                          60         80

       ssoo                                                                                                                          so         so
       5400                                                                                                                                     40




                .II
       $3()(]                                                                                                                                   30


       S200                                                                                                                                     20


       S100


         $0
                  00


                  ~    ~
                           ~

                            '-
                           :,
                                 ~


                                 i
                                 -<
                                      ~




                                      1
                                          00


                                          j    ~
                                                   <O   ~       m
                                                                    1111111111111 !
                                                                     ~   <O    m

                                                   t 1~ i ] i ~ j i i ] ~ 1l ~ i l
                                                                                    m   m    m    ~   m   m    ~   ~   m     ~   ~
                                                                                                                                                ,o



                                                                                                                                                     ]l
                                                                                                                                                            m

                                                                                                                                                            ~    i
                                                                                                                                                                      m

                                                                                                                                                                      i
                                                                                                                                                                            ro

                                                                                                                                                                            ~ i
                                                                                                                                                                                 ~     m    oo     m    m         ~   m

                                                                                                                                                                                       j l ~ i l i i ~ ¾t i i t 1 8 i ~
                                                                                                                                                                                                                            o,   m    m   m     m   m        m   m     m


                                                            -       Revenues        MAU      • Battle Pass Season launches                                                                       • MAU •DAU • MAP


     Fortnite MARPPU                                                                                                                       Rocket League Revenue and MAU
        SS0.00
                                                                                                                                            $25.0                                                                                                                          10.0
        $45.00                                                                                                                                                                                                                                                             9.0

        $4000                                                                                                                               $20 .0                                                                                                                         8.0

        $35.00                                                                                                                                                                                                                                                             7.0

                                                                                                                                            $15.0                                                                                                                          6.0
        $3000

                                                                                                                                                                                                                                                                           5.0
        S25.00
                                                                                                                                            $10.0                                                                                                                          4.0
        S20.00
                                                                                                                                                                                                                                                                           3.0
        S15.00
                                                                                                                                             $5.0                                                                                                                          2.0
        S1000
                                                                                                                                                                                                                                                                           1.0
         S5 .00                                                                                                                              $0.0

            .                                                                  '°   m   Q>   Q>
                                                                                                                                                      CJ)

                                                                                                                                                      C

                                                                                                                                                      "'
                                                                                                                                                      -,
                                                                                                                                                                (J)


                                                                                                                                                                .,
                                                                                                                                                                .0
                                                                                                                                                                          (J)
                                                                                                                                                                                     ~
                                                                                                                                                                                     .,_
                                                                                                                                                                                     .!?-
                                                                                                                                                                                                 (J)

                                                                                                                                                                                                 >s
                                                                                                                                                                                                 rn
                                                                                                                                                                                                            (J)

                                                                                                                                                                                                            C

                                                                                                                                                                                                            -'l
                                                                                                                                                                                                                      (J)


                                                                                                                                                                                                                      C,
                                                                                                                                                                                                                      -,
                                                                                                                                                                                                                                 rn

                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                          CJ)

                                                                                                                                                                                                                                           C.
                                                                                                                                                                                                                                           "'
                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                    u
                                                                                                                                                                                                                                                        rn
                                                                                                                                                                                                                                                         >
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                 CJ)


                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                          ::11                   :e                                                 0   z
                                                                               ~    i   j ~
                                                                                                                                                                LL                                                                        CJ)                    0

                                                                                                                                                                                       -               Revenue                                  MAU




                                                                                                                                            3
                                                                                                                                                                                                                                                        PX-2456.19


HIG HLY CONFI DENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                                                                                            EPI C_02030365
                                           Case    REDACTED VERSIONDocument
                                           Case4:20-cv-05640-YGR
                                                4:20-cv-05640-YGR   OF DOCUMENT(S)
                                                                   Document 678-1 SOUGHT
                                                                            660-16 Filed  TO BE SEALED
                                                                                   Filed05/15/21
                                                                                         05/14/21 Page
                                                                                                  Page20
                                                                                                       20of
                                                                                                          of22
                                                                                                             22

                                                                                                                                                  Confidential


        Epic Games- Quarterly Income Statement, 2019A - 2020F

         ($ in millions)
                                                          Actuals
                                               1Q19      2Q19        3Q19           4Q19          1Q20F      2Q20F      3Q20F      4Q20F             2019A           2020F

          Fortnite                           $1,109     $1,014       $782           $805           $560       $623       $731      $1,121           $3,709          $3,036
          Other                                   0         13          43             43             27         34         96         94               100             251
         Game Revenue                        $1,109     $1,027       $825           $849           $587       $657       $827      $1,216           $3,810          $3,287

          Game License & Royalties              $12       $21         $15            $31            $27        $23        $15         $18               $79             $82
          Enterprise                              2                      3              3              2          2          2          4                10              10
          UE Asset Market lace                     1         2           2              2              1          2          2          2                  8               8
         Engine Revenue                         $16       $25         $20            $36            $30        $27        $19         $23               $97           $100

         Epic Game Store                        $27       $35         $96            $76            $70        $92        $94       $145              $233            $401

         Merchandise/Other                      $10       $15         $20            $38              $7       $11        $15         $28               $82             $60

        lrotal Net Revenue                   $1,161     $1,102       $960      I    $9981          $694       $787       $956      $1,4121          $4,221          $3,848

          Platform Royalties                  ($305)     ($292)      ($227)         ($233)         ($159)     ($178)     ($221)     ($327)          ($1 ,057)         ($885)
          Production/Hosting Costs              (70)       (71)        (69)           (80)           (69)       (66)       (70)       (75)             (290)           (281)
          Player Support                        (13)       (15)        (15)           (16)           (15)       (14)       (13)       (13)              (59)            (56)
            Sac (Support-a-Creator)             (57)       (17)        (15)           (26)           (12)       (14)       (17)       (26)             (115)            (70)
            Core UA, Marketing, IP , etc        (42)       (29)        (26)           (64)           (31)       (81)       (50)       (75)             (161)           (238)
          UA                                    (99)       (46)        (41)           (90)           (43)       (96)       (68)      (101)             (276)           (307)
          Payment Processing Fees                 (7)        (7)         (7)            (7)            (6)        (8)        (8)      (12)              (28)            (34)
          EGS/Marketplace Costs                 (48)       (71)       (188)          (158)          (149)      (198)      (145)      (156)             (465)           (647)
          Eseorts Costs                           (Bl      (1si       (142l           (46l           (15l       (25l       (25l       (2oi             (214)            (85)
         Cost of Sales                        ($549)     ($521)     ($690)         ($630)         ($457)     ($584)     ($550)      ($704)          ($2,390)        ($2,295)

        IGross Income                         $612       $581        $270           $368           $237       $203       $406       $708            $1 831          $1 554     j
           Gross Margin                      52.7%      52.7%       28.1%          36.9%          34.1%      25.8%      42.5%      50.2%            43.4%           40.4%

         People                                ($52)      ($60)       ($77)          ($85)          ($86)      ($88)      ($93)      ($99)            ($275)          ($365)
         Outsourcing                            (20)        (22)        (31)           (38)           (39)       (40)       (38)       (35)            (110)           (152)
         E,ents/Marketing                       (12)        (20)        (12)           (14)           (18)       (12)       (11)       (11)             (59)            (53)
         IT                                     (10)         (7)        (12)           (10)           (10)       (11)       (11)       (11)             (39)            (43)
         Consulting                              (3)         (5)         (3)            (3)            (4)        (4)        (4)        (4)             (14)            (15)
         Legal & Accounting                      (6)        (10)         (8)            (6)            (7)        (8)        (8)        (9)             (30)            (33)
         Tra,el & Entertainment                  (4)         (4)         (5)            (4)            (5)        (5)        (6)        (5)             (18)            (21)
         Facilities                              (3)         (4)         (5)            (5)            (5)        (5)        (6)        (6)             (17)            (22)
         Other                                   (3)         (4)         (4)            (4)            (5)        (5)        (5)        (5)             (15)            (18)
         Total Operating Expense              ($114)     ($135)     ($156)         ($170)         ($178)     ($178)     ($182)      ($185)            ($576)         ($722)

                                                                                                                                                                I
        IEBITDAB
           EBIT excl. Bonus Margin

          Bonus
                                              $499
                                             42.9%

                                              $180
                                                         $445
                                                        40.4%

                                                         $143
                                                                     $113
                                                                    11.8%

                                                                     $103
                                                                                    $198
                                                                                   19.8%

                                                                                     $96
                                                                                                    $58
                                                                                                   8.4%

                                                                                                    $50
                                                                                                               $25
                                                                                                             3.2%

                                                                                                               $28
                                                                                                                         $224
                                                                                                                        23.5%

                                                                                                                          $38
                                                                                                                                    $524
                                                                                                                                   37.1%

                                                                                                                                     $66
                                                                                                                                              I     $1,255

                                                                                                                                                    29.7%

                                                                                                                                                      ($523)
                                                                                                                                                                I
                                                                                                                                                                      $831
                                                                                                                                                                    21.6%

                                                                                                                                                                      ($181 ),
                                                                                                                                                                               I
         EBITDA                               $318       $302         $10           $101              $9        ($3)     $187       $458              $732            $650     !
           EBIT Margin                       27.4%      27.5%        1.1%          10.2%           1.2%      (0.3%)     19.5%      32.4%            17.3%           16.9%

         Head Count                           1,312      1,666       1,817          1,932          1,992     2,052      2,142       2,232             1,932          2,232




                                                                                              4
                                                                                                                                                                      PX-2456.20


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                           EPIC_02030366
                 Case    REDACTED VERSIONDocument
                 Case4:20-cv-05640-YGR
                      4:20-cv-05640-YGR   OF DOCUMENT(S)
                                         Document 678-1 SOUGHT
                                                  660-16 Filed  TO BE SEALED
                                                         Filed05/15/21
                                                               05/14/21 Page
                                                                        Page21
                                                                             21of
                                                                                of22
                                                                                   22

                                                                                                            Confidential


        Epic Games - Cash Flow Statement



                                                                               3 Months       3 Months      12 Months      12 Months
                                                                                 ended          ended         ended          ended
         (in millions of US$)                                                 12/31/2018     12/31/2019     12/31/2018     12/31/2019



         Cash flows from operating activities

         Net income                                                                  766            138          2,843            642

         Non-cash flow adjustments                                                      5            12             20             43

         Net changes in working capital                                               (81)          (37)          (642)           190

                Net cash provided by (used in) operating activities                  691            113          2,221            875



         Cash flows from investing activities

         Purchase of property and equipment                                            (5)          (29)            (36)          (63)

         Investment in affiliate                                                                      (8)                         (10)

         Business aquisitions, net of cash acquired                                   (35)          (43)            (34)         (661)

                Net cash (used in) investing activities                               (40)          (80)            (70)         (734)



         Cash Flows from financing activities

         Proceeds from line of credit                                                                               (15)

         Distribution of dividends                                                  (173)                         (173)

         Share buyback                                                             (1,096)                       (1,096)         (261)

         Proceeds from stock issuance                                              1,235                         1,574

         Proceeds from exercise of stock options

                Net cash provided by (used in) financing activities                   (34)                         291           (261)



         Exchange differences on cash and cash equivalents                             (0)                           (0)            2



                Net change in cash and cash equivalents                              617             34          2,442           (118)



         Cash and cash equivalents (inclusive of marketable securities)

         Beginning of period                                                       1,921          2,386             97          2,538

         End of period                                                             2,538          2,420          2,538          2,420




                                                                          5
                                                                                                                                 PX-2456.21


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                       EPIC_02030367
                Case    REDACTED VERSIONDocument
                Case4:20-cv-05640-YGR
                     4:20-cv-05640-YGR   OF DOCUMENT(S)
                                        Document 678-1 SOUGHT
                                                 660-16 Filed  TO BE SEALED
                                                        Filed05/15/21
                                                              05/14/21 Page
                                                                       Page22
                                                                            22of
                                                                               of22
                                                                                  22



                                                                                                   Confidential

        Epic Games - Balance Sheet

         ($ in millions)                          12/31/2018     3/31/2019     6/30/2019    9/30/2019     12/31/2019
         ASSETS
         Current Assets
           Cash and cash equivalents                   2,538          2,774         2,275        2,386         2,420
           A::counts receivable                          767            490           458          372           413
           Income tax receivable                                                                                   4
           Prepaids and other current assets              46            272           448          328           333
         Total Current Assets                          3,351          3,536         3,181        3,086         3,170
         Non-Current Assets
           Property and equipment, net                    61            74            93          109            112
           Goodwill                                       41           148           780          767            666
           Intangible assets, net                                        0            11           11             29
           CSVof life insurance                              3           3             3            3              3
           lm.estments                                                                 3            3             10
           Deferred tax asset                             76            76            18           17             18
           Other assets                                    2                           4           10             15
         Total Non-Current Assets                        184           303           911          920            853
         TOTAL ASSETS                                  3,536          3,839         4,093        4,006         4,023
         LIABILITIES
         Current Liabilities
            A::counts payable                             29            71            72           60             92
            A::crued expenses                             68            94            67          142            164
            Income tax Payable                             2            14            19           47
            Current portion of deferred revenue          109           109           221          210            107
         Total Current Liabilities                       208           288           379          459            364
         Long Term Liabilities
           Deferred revenue, less current                 21            21            54           52             19
           Loan payable, long-term                         4             4             4           11             11
           Other liabilities                                                           7
         Total Long Term Liabilities                      24            24            65           63             30
         TOTAL LIABILITIES                               232           312           443          522            394
         EQUITY
           Common stock                                                                              0
           A:lditional paid-in-capital                   697            647         1,816        1,679         1,834
           Unrealized FXgain/loss                         (1)            (0)            1           (0)            1
           Retained earnings                           2,608          2,880         1,833        1,805         1,794
         Total Equity                                  3,304          3,526         3,650        3,484         3,629
         TOTAL LIABILITIES AND EQUITY                  3,536          3,839         4,093        4,006         4,023




                                                         6
                                                                                                                 PX-2456.22


HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                      EPIC_02030368
